Exhibit THIRD AMENDMENT TO LEASE THIS THIRD AMENDMENT TO LEASE (“Amendment”) is made and entered into effective as of the 1st day of March, 2004 (“Effective Date”), by and between L.L.C., a Delaware limited liability company (hereinafter referred to as “Landlord”), and CONSOER TOWNSEND ENVIRODYNE ENGINEERS, INC., a Delaware corporation (hereinafter referred to as “Tenant”). R E C I T A L S: A.Landlord (as successor in interest to Metropolitan Life Insurance Company) and Tenant are parties to that certain Office Lease dated January 1, 1996 (“Original Lease”), as amended by First Amendment to Lease dated effective as of October 1, 1999 (the “First Amendment”) and by Second Amendment to Lease dated as of January 22, 2001 (the “Second Amendment”) (such Original Lease, as so amended by the First Amendment and the Second Amendment and as amended hereby and as further amended from time to time, and including, without limitation, that certain Commencement Date Agreement dated January 1, 1996 [i.e., being “Rider l”]and “Rider 2”incorporated as part of the Original Lease, being collectively referred to herein as the “Lease”), demising premises stipulated to contain 74,234 square feet situated on the 5th, 6th and 12th floors of the Building commonly known as 303 East Wacker Drive, Chicago, Illinois for a term expiring September 30, 2006; and B.Landlord and Tenant desire to amend the Lease to, among other things, extend the term of the Lease and to include additional space on the 9th and 10th floors as part of the Premises, and for other matters, all upon the terms and conditions hereinafter set forth. NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, Landlord and Tenant hereby amend the Lease in the following respects only and hereby agree as follows: 1.Defined Terms.As used in this Amendment, the following terms shall have the respective meanings indicated below: (a)“Additional Premises” shall mean the premises on the 9th and 10th floors of the Building, stipulated to contain 43,145 square feet of Rentable Area (being the entire 9th floor consisting of 29,852 square feet of Rentable Area, and a portion of the 10th floor, consisting of 13,293 square feet of Rentable Area), as shown on Exhibit A attached hereto and made a part hereof. (b)“Additional Premises Commencement Date” shall mean the first to occur of (i) October 1, 2004 and (ii) the date Tenant occupies all or any part of the Additional Premises for the conduct of business operations therefrom, in any case subject to the abatements of rent attributable to the Additional Premises as provided in Paragraphs 4(d) and 5(d) below. 1 (c)“Existing Premises”shall mean the Premises being leased under the Lease immediately prior to the date of this Amendment, as described in Recital A above, consisting of 74,234square feet of Rentable Area on the 5th, 6thand 12thfloors of the Building. (d)“Existing Premises Area A”shall mean that portion of the Existing Premises located on the 5thand 6thfloors of the Building, as described in the Original Lease, consisting of 56,520square feet of Rentable Area. (e)“Existing Premises Area B”shall mean that portion of the Existing Premises located on the 12thfloor of the Building, as described in the Second Amendment as the “Additional Premises”, consisting of 17,714square feet of Rentable Area. All other capitalized terms used but not otherwise defined herein shall have the same meanings as set forth in the Lease. For purposes of the Lease, the term “Rent”shall specifically include the rental payments due with respect to the Additional Premises and the Existing Premises as described in Paragraphs 4and 5 hereinbelow. 2.Additional Premises.Effective as of the Additional Premises Commencement Date and for a lease term expiring concurrently with the end of the Term for the remainder of the Premises, as it may be sooner terminated or extended as provided herein or in the Lease: (a)the Premises shall include the Additional Premises; and (b)the Rentable Area of the Premises shall be increased by the Rentable Area of the Additional Premises. 3.Extension of Term; Lease Governs.The expiration date of the term of the Lease is hereby extended from September 30, 2006to September 30, 2014(subject to further extension thereof as provided in Paragraphs 9 and 10below). Such extension of the term shall be upon all of the terms and conditions as set forth in the Lease, as expressly amended hereby. Without limitation of the foregoing, from and after the Additional Premises Commencement Date and through the end of the term of the Lease (as extended hereby), all provisions of the Lease (as expressly amended hereby) shall be in full force and effect with respect to, and shall govern Tenant's possession of, both the Additional Premises and the Existing Premises. 4. Monthly Base Rent. (a)From and after the Additional Premises Commencement Date, Monthly Base Rent under the Lease with respect to the Additional Premises (herein, “Monthly Additional Premises Base Rent”) shall be payable in the amounts and at the annual rates per square of foot of Rentable Area of the Additional Premises for the respective periods hereafter described: 2 Period Monthly Annually Rate/SF Additional Premises $58,425.52* $701,106.25* $16.25 Commencement Date through September 30, 2005 October 1, 2005 through $59,612.01 $715,344.10 $16.58 September 30, 2006 October 1, 2006 through $60,798.50 $729,581.95 $16.91 September 30, 2007 October 1, 2007 through $62,020.94 $744,251.25 $17.25 September 30, 2008 October 1, 2008 through $63,279.33 $759,352.00 $17.60 September 30, 2009 October 1, 2009 through $65,184.90 $782,218.85 $18.13 September 30, 2010 October 1, 2010 through $67,126.43 $805,517.15 $18.67 September 30, 2011 October 1, 2011 through $69,139.86 $829,678.35 $19.23 September 30, 2012 October 1, 2012 through $71,225.20 $854,702.45 $19.81 September 30, 2013 October I. 2013 through $73,346.50 $880,158.00 $20.40 September 30, 2014 *subject to abatement as described in Paragraph 4(d) below. Monthly Additional Premises Base Rent shall be payable at such times and at such place and in accordance with such provisions as otherwise set forth in the Lease relative to the payment of Monthly Base Rent thereunder. (b)Monthly Base Rent under the Lease with respect to that portion of the Existing Premises constituting Existing Premises Area A shall continue to be payable in such amounts and in accordance with such provisions as are set forth in the Lease from and after the Effective Date hereof and through September 30, 2006 (which Monthly Base Rent is set forth in the last line item in Section 1.01(8) of the Original Lease and is also reflected in the following Monthly Base Rent schedule for information purposes), subject to Paragraph 4(e) below regarding a certain one-month abatement thereof. From and after October 1, 2006, Monthly Base Rent for Existing Premises Area A shall be payable by Tenant in the following amounts and at the following rates per square foot of Rentable Area for the respective periods hereinafter described: 3 Period Monthly Annually Rate/SF Effective Date through $64,688.44* $776,261.28* $13.73 September 30, 2006 October 1, 2006 through $79,646.10 $955,753.20 $16.91 September 30, 2007 October 1, 2007 through $81,247.50 $974,970.00 $17.25 September 30, 2008 October 1, 2008 through $82,896.00 $994,752.00 $17.60 September 30, 2009 October 1, 2009 through $85,392.30 $1,024,707.60 $18.13 September 30, 2010 October 1, 2010 through $87,935.70 $1,055,228.40 $18.67 September 30, 2011 October 1, 2011 through $90,573.30 $1,086,879.60 $19.23 September 30, 2012 October 1, 2012 through $93,305.10 $1,119,661.20 $19.81 September 30, 2013 October 1, 2013 through $96,084.00 $1,153,008.00 $20.40 September 30, 2014 *subject to abatement as described in Paragraph 4(e) below. The foregoing Monthly Base Rent for Existing Premises Area A shall be payable at such times and at such place and in accordance with such provisions as otherwise set forth in the Lease relative to the payment of Monthly Base Rent thereunder. (c)Monthly Base Rent under the Lease with respect to that portion of the Existing Premises constituting Existing Premises Area B shall continue to be payable in such amounts and in accordance with such provisions as are set forth in the Lease from and after the Effective Date hereof and through September 30, 2004 (which Monthly Base Rent is set forth in Paragraph 4 of the Second Amendment and is also reflected in the following Month's Base Rent schedule for information purposes). From and after October 1, 2004, Monthly Base Rent for Existing Premises Area B shall be payable by Tenant in the following amounts and at the following rates per square foot of Rentable Area for the respective periods hereinafter described (notwithstanding anything in said Paragraph 4 of the Second Amendment to the contrary): 4 Period Monthly Annually Rate/SF Effective Date through $27,412.42 $328,948.98 $18.57 May 31, 2004 June 1, 2004 through $28,239.07 $338,868.82 $19.13 September 30, 2004 October 1, 2004 through $23,987.71 $287,852.50 $16.25 September 30, 2005 October 1, 2005 through $24,474.84 $293,698.12 $16.58 September 30, 2006 October 1, 2006 through $24,961.98 $299,543.74 $16.91 September 30, 2007 October 1, 2007 through $25,463.88 $305,566.50 $17.25 September 30, 2008 October 1, 2008 through $25,890.53 $311,766.40 $17.60 September 30, 2009 October 1, 2009 through $26,762.90 $321,154.82 $18.13 September 30, 2010 October 1, 2010 through $27,560.03 $330,720.38 $18.67 September 30, 201 1 October 1, 2011 through $28,386.69 $340,640.22 $19.23 September 30, 2012 October 1, 2012 through $29,242.86 $350,914.34 $19.81 September 30, 2013 October 1, 2013 through $30,113.80 $361,365.60 $20.40 September 30, 2014 *subject to abatement as described in Paragraph 4(e) below. The foregoing Monthly Base Rent for Existing Premises Area B shall be payable at such times and at such place and in accordance with such provisions as otherwise set forth in the Lease relative to the payment of Monthly Base Rent thereunder. (d)Notwithstanding anything herein or in the Lease to the contrary, provided that Tenant is not otherwise in default under the Lease at any time during a respective “Additional Premises Abatement Month” (as hereinafter defined) which default has not been or is not thereafter cured by Tenant in the time and manner described in the Lease after written notice from Landlord, Monthly Base Rent attributable to the Additional Premises shall abate for each full or partial calendar month commencing with the Additional Premises Commencement Date and continuing through
